PER CURIAM.
Appellant, the former wife, appeals the decision of the trial court on several grounds, only one of which requires reversal. As to the other issues, we find no abuse of discretion.
The trial court failed to make a finding as to whether or not the retirement benefits were a marital asset. Because the record indicates that the retirement contributions made during the course of the marriage constituted a marital asset, we reverse on this issue for further proceedings. Upon remand, the trial court shall consider these benefits when framing an equitable distribution of the parties’ assets.
BARFIELD, MINER and WOLF, JJ., concur.